In the United States Court of Federal Claims
                                           No. 17-855C

                                      (Filed: March 25, 2022)

                                              )       Post-trial decision; contracts based on
 HAHNENKAMM, LLC,                             )       statutory underpinnings; fair market value
                                              )
                        Plaintiff,            )
                                              )
        v.                                    )
                                              )
 UNITED STATES,                               )
                                              )
                        Defendant.            )
                                              )
                                              )

       Roger J. Marzulla, Marzulla Law, LLC, Washington, D.C., for plaintiff. With him at trial
and on the briefs was Nancie G. Marzulla, Marzulla Law, LLC, Washington, D.C.

        Geoffrey M. Long, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, Washington, D.C., for defendant. With him on the briefs were
Brian M. Boyton, Acting Assistant Attorney General, Civil Division, Martin F. Hockey, Jr.,
Acting Director, and Patricia M. McCarthy, Assistant Director, Commercial Litigation Branch,
United States Department of Justice, Washington, D.C. Of counsel were Marissa Suarez and
Joshua Rider, Attorneys, Office of General Counsel, United States Department of Agriculture,
San Francisco, California.

                                     OPINION AND ORDER

       LETTOW, Senior Judge.

         This case is ostensibly one of contract, but it turns on specific statutory underpinnings.
Hahnenkamm owned a 39.25-acre tract of land overlooking Lake Tahoe in Nevada. It sold this
tract to the U.S. Forest Service (“Forest Service” or “Service”), but soon thereafter its owners
became convinced that the sale was not at a price representing fair market value. At that point, it
sued the government alleging that the Service had breached the contract of sale and two statutes
that required purchases and sales by the Forest Service in the Lake Tahoe area to be at fair
market value. See Santini-Burton Act, Pub. L. No. 96-586, 94 Stat. 3381 (1980) (not codified in
relevant part in the United States Code); Southern Nevada Public Land Management Act of 1998
(“Southern Nevada Land Act”), Pub. L. No. 105-263, 112 Stat. 2343 (1998) (not codified in
relevant part in the United States Code). After a motion to dismiss by the government was
denied, see Hahnenkamm, LLC v. United States, 135 Fed. Cl. 579 (2017) (“Hahnenkamm I”), a
subsequent motion for summary judgment by the government was also denied, see
Hahnenkamm, LLC v. United States, 147 Fed. Cl. 383 (2020) (“Hahnenkamm II”). Trial was had
from July 19 through 26, 2021. Post-trial briefs were filed, see Pl.’s Opening Post-trial Brief
(“Pl.’s Br.”), ECF No. 131; Def.’s Post-trial Brief (“Def.’s Br.”), ECF No. 134; Pl.’s Reply Br.
(“Pl.’s Reply”), ECF No. 135, and a closing argument was held December 1, 2021. The case
accordingly is ready for disposition.

                                              FACTS 1

        After moving to the Lake Tahoe region in 2003, William Hartman heard about an
approximately 40-acre parcel of land known as Cave Rock Summit stretching up a mountainside
overlooking the Lake. Tr. 413:10-18 (Hartman), ECF Nos. 124 to 129; see also Corrected Joint
Stipulation of Facts (“Joint Stip.”) ¶ 3, ECF No. 97-1. 2 A fan of hiking, Mr. Hartman decided to
trek up to this parcel of land where he discovered what he called a “jaw-dropping” and
“unimpeded view” of Lake Tahoe. Tr. 413:16-23 (Hartman). Struck by what he saw, Mr.
Hartman decided to contact the owners of the parcel—at the time, three trusts—to inquire
whether they could find a way to work together “to do something with it.” Tr. 414:1-22
(Hartman). Eventually, Mr. Hartman decided to purchase Cave Rock Summit. Tr. 414:23-25
(Hartman).

        “Lake Tahoe, North America’s largest alpine lake, is a popular tourist destination situated in
the Sierra Nevada Mountain Range.” Hahnenkamm II, 147 Fed. Cl. at 385. “About 78% of Lake
Tahoe’s watershed, comprised of more than 500 acres, is included in the Lake Tahoe Basin
Management Unit as designated national forest land and is overseen by the U.S. Forest Service.” Id.
(brackets omitted). Cave Rock Summit was one of the largest undeveloped, privately-owned
parcels in the Lake Tahoe basin. Tr. 413:23-25 (Hartman); Tr. 129:3-9, 137:13-15 (Cox). The
parcel was completely surrounded by land owned by the Forest Service. Tr. 418:14-16
(Hartman). The Service nonetheless was obligated to permit road access to the property owner.
Tr. 801:21-25 (McAuliffe). A small development of privately owned homes existed reasonably
near, and public roads to that development could be extended across Forest Service land to reach
Cave Rock Summit. See Figure 1, infra. The cost of such a road would be the responsibility of
the owner of the parcel. Tr. 879:3-18 (Brower); Tr. 1067:9-23 (Roach).




       1
         The recitation of facts constitutes the court’s principal findings of fact in accord with
Rule 52(a) of the Rules of the Court of Federal Claims (“RCFC”). Other findings of fact and
rulings on questions of mixed fact and law are set out in the analysis.
       2
          Trial was held over six days from July 19 through 26, 2021. The transcript of the trial
will be cited as “Tr. ___:__ (__);” showing the pertinent page and line number and the name of
the pertinent witness. The transcript is continuously paginated; therefore, the various dates of
each day of trial will be omitted in citations to the transcript.

        Citations to plaintiff’s exhibits are identified as “PX___,” defendant’s exhibits are
identified as “DX___,” and the parties’ joint exhibits are identified as “JX___.”



                                                  2
25, 439:1-11 (Hartman); see also DX 3 (loan agreement to purchase property); DX 174 (deed
transferring property to Hahnenkamm). Hahnenkamm eventually purchased the previous
owners’ one-third interest for $300,000 in 2013. Tr. 442:2-23, 444:1-10 (Hartman); see also DX
22 (agreement to transfer remaining interest to Hahnenkamm).

        The events that resulted in Hahnenkamm selling Cave Rock Summit to the Forest Service
span a decade, both before and after Hahnenkamm’s purchase of the parcel. In 2005, Mr.
Hartman learned that the Forest Service was buying properties around Lake Tahoe after
consulting the local newspaper and visiting the office of the Tahoe Regional Planning Agency
(“TRPA”). Tr. 418:3-18, 419:11-12 (Hartman). TRPA, “a dual-state agency between California
and Nevada, governs the development of the remaining land around the lake through land-use
regulation and planning to ensure the area maintains its natural attributes.” Hahnenkamm II, 147
Fed. Cl. at 385. Mr. Hartman thereafter contacted a Forest Service employee who expressed
interest on behalf of the agency to purchase Cave Rock Summit. Tr. 419:2-17 (Hartman). This
contact subsequently led Mr. Hartman to Leslie Morefield, a Forest Service official responsible
for land purchases in California and Nevada. Tr. 419:2-17 (Hartman); Tr. 649:2 to 650:22
(Morefield). In 2006, Mr. Hartman began working with the Forest Service to discuss selling the
parcel. Tr. 422:2-5 (Hartman).

        Two different statutory provisions mandate that any purchases by the Forest Service of
property in the Lake Tahoe area must be made at fair market value. The Santini-Burton Act was
passed “to provide for acquisition of environmentally sensitive lands in the Lake Tahoe Basin.”
Hahnenkamm II, 147 Fed. Cl. at 387 (quoting that Act, § 1(b)). It requires that purchases of land
by the Forest Service be at fair market value based on an independent appraisal. See
Hahnenkamm I, 135 Fed. Cl. at 583-84 (citing that Act, § 3(c)). Similarly, the Southern Nevada
Land Act was passed to provide for the “acquisition of environmentally sensitive lands in the
State of Nevada.” Hahnenkamm II, 147 Fed. Cl. at 387 (quoting that Act, § 2(b)). It also
required that the purchase price for any land acquisition under the Act be at fair market value.
See id.

        The Forest Service initially obtained approval for $11.68 million of funding in 2008
under the Federal Land Transaction Facilitation Act, 43 U.S.C. §§ 2301 to 2306, to acquire Cave
Rock Summit, Tr. 653:13 to 654:10, 667:5-14 (Morefield); Tr. 47:13 to 48:2 (Muhr); Joint Stip.
¶ 4, which had been a “parcel of interest” to the agency for decades, Tr. 652:9-16 (Morefield);
see also PX 156 (Forest Service letter indicating budget for Cave Rock Summit purchase). Of
that original funding, $10.5 million was set aside to purchase the property with an additional ten
percent contingency fee of $1.06 million, which Ms. Morefield testified would have been the
Service’s preliminary value estimate for Cave Rock Summit, even if she personally believed the
property would not appraise for that much money. Tr. 702:7-25, 703:11-17 (Morefield); see also
PX 156 (Federal Land Transaction Facilitation Act Approval). Funding under the Federal Land
Transaction Facilitation Act expired in 2010, leading the Forest Service to acquire new funding
in 2011 under the Southern Nevada Land Act. Tr. 655:9-14, 656:16 to 657:11, 658:5-12
(Morefield). The Southern Nevada Land Act funding authorization was initially for $5.04
million and was later increased to $5.08 million due to any increased cost of processing the
acquisition. Tr. 657:18-22 (Morefield). The amount of this funding was based on Ms.
Morefield’s “educated guess” of the value of Cave Rock Summit based on her experience at the
Forest Service. Tr. 658:17-22, 708:6-8 (Morefield). Ms. Morefield testified that neither the


                                                4
$11.68 million budget nor the $5.08 million budget was meant to determine the value of Cave
Rock Summit or the maximum price that the Service would pay for the parcel. Tr. 655:2-5,
659:18-22 (Morefield).

        In 2009, Mr. Hartman executed a willing-seller letter related to his discussions with Ms.
Morefield and the Forest Service. Tr. 419:18 to 420:6, 422:10-11 (Hartman); see also DX 7
(willing seller letter). Via this letter, Mr. Hartman pledged that Hahnenkamm was willing to sell
Cave Rock Summit for “cash market value as established by appraisal” in compliance with the
Uniform Appraisal Standards for Federal Land Acquisition. DX 7 at 1; see also Tr. 660:19 to
661:25 (Morefield) (testifying to purpose of willing seller letter to signify that a property owner
is “potentially willing to sell the property to the United States” and to initiate Forest Service
procedures to purchase the property). That same year, Mr. Hartman retained Kevin Agan, a
development and regulatory consultant in the Lake Tahoe area, to assist in acquiring permits to
develop Cave Rock Summit for a home and ancillary facilities. Tr. 178:21 to 179:18 (Agan); Tr.
448:10-13 (Hartman). That effort was intended to serve two major purposes: (1) satisfy the
Forest Service as to the development potential of the property, and (2) support potential sale to a
private buyer. Tr. 190:15-21 (Agan); Tr. 450:21 to 451:6 (Hartman). TRPA applied significant
environmental requirements and developmental constraints on projects in the Lake Tahoe basin.
Tr. 164:7-18 (Agan). The permitting process took years but was ultimately successful. Tr. 180:1
to 190:21, 191:11-13 (Agan); see also PX 158 at 17-18 (Agan report summarizing entitlements
obtained for Cave Rock Summit).

         First, Hahnenkamm obtained a TRPA coverage permit for Cave Rock Summit in 2011.
Tr. 446:11-22, 447:2-4 (Hartman). A TRPA permit determines “what” and “how much” a
property owner in the Lake Tahoe area “can build,” such as “any driveways, any house, [or] any
. . . kind of improvement.” Tr. 810:4-22, 811:2-17 (McAuliffe). As Rosena McAuliffe, a Forest
Service employee, testified: a TRPA permit “add[s] value to the property because that property[,]
probably somebody would buy it and build a big[,] beautiful house up there.” Tr. 811:13-17
(McAuliffe). In the case of Cave Rock Summit, the TRPA coverage assessment resulted in a
permit to develop up to 319,000 square feet. Tr. 449:6-14 (Hartman).

       Second, as required by the Forest Service, Hahnenkamm obtained an Individual Parcel
Evaluation System (“IPES”) score for the property. Tr. 450:7-16 (Hartman). An IPES score
represents the level of “impervious soil” present in a given property with lower scores
corresponding to less coverage upon which to build and higher scores corresponding to more
coverage upon which to build. Tr. 124:8-19 (Cox). The IPES score for Cave Rock Summit was
935, meaning that the parcel was exceptionally conducive to structural improvements. Tr.
180:25 to 181:13 (Agan).

        Finally, in 2012, the Forest Service requested that Hahnenkamm secure a building permit
for Cave Rock Summit. Tr. 450:21 to 451:6 (Hartman). The resulting building permit was
originally for a 4,000-square-foot structure. Tr. 449:19 to 450:6 (Hartman). Mr. Agan found an
appropriate site for a large home on the property and prepared a schematic of other possible
improvements on the property, e.g., a ski slope, stables, internal roads, and other buildings
besides the main home. See Site Plan and Photograph, Figures 2 and 3, infra. Ms. Morefield
acknowledged at trial that “the building and parcel entitlements . . . would ultimately determine



                                                5
  the ‘highest and best use’ of the parcel” and that “this translates to a difference in value of
  millions . . . at Lake Tahoe.” Tr. 706:16 to 707:1 (Morefield) (quoting DX 8).




Figure 2 – See PX 159, Ex. 2.




                                                    6
Figure 3 – JX 13, Addenda




                After Mr. Hartman had obtained the necessary permits, he signaled his desire that the
       Forest Service proceed with obtaining an appraisal of Cave Rock Summit as the parties had
       discussed. Tr. 452:12-18 (Hartman). In mid-2014, the Forest Service retained the services of
       Dan Leck to perform an appraisal of Cave Rock Summit. Tr. 425:4-8, 453:2-5 (Hartman); see
       also PX 43 (Forest Service emails discussing request for appraisal forms to engage Mr. Leck)
       and DX 35 (Leck appraisal). In anticipation of the Leck appraisal, Mr. Hartman prepared
       documents concerning what he considered to be sales of comparable properties relevant to the
       appraisal of the parcel, which he gave to Mr. Leck prior to the appraisal. Tr. 453:6 to 455:1,
       456:5-10, 456:13 to 457:13, 459:15-21 (Hartman); see also DX 42 and DX 43. Mr. Hartman’s
       documents laid out what he considered to be prerequisites for any property sale to be used as a
       comparable sale in the appraisal of Cave Rock Summit—approximately 40 acres, “a trophy
       property,” exclusive location, and water views—which foreshadowed the disagreements between
       Hahnenkamm and the Forest Service in the process of selling the property and eventually in this
       litigation. Tr. 461:5-22 (Hartman). Another relevant element of Mr. Hartman’s pre-appraisal
       compilation of possible comparables was his suggestion to use property sales from outside the
       Lake Tahoe area in appraising Cave Rock Summit. Tr. 465:7-25 (Hartman). Emails between
       Forest Service employees regarding Mr. Hartman’s communications with Mr. Leck indicated
       that agency employees considered Mr. Hartman’s suggestions, such as using non-local property
       sales as comparables in appraising the parcel, to be ludicrous and laughable. Tr. 716:10 to




                                                      7
718:16 (Morefield); Tr. 805:17-24 (McAuliffe); see also PX 51. 3 However, one Forest Service
employee, Kim Brower, testified that using non-local comparable sales is “not improper” per se.
Tr. 876:11-14 (Brower). The eventual Leck appraisal, reviewed and approved by Ms.
McAuliffe, resulted in a valuation for Cave Rock Summit of $4 million as of April 2014. This
appraisal relied on local comparables only. Tr. 497:24 to 498:1 (Hartman); Tr. 668:16-25
(Morefield); Tr. 739:22-25 (McAuliffe); see also DX 35 (Leck appraisal). Mr. Leck’s appraisal
determined that the parcel’s highest and best use would be “an estate/executive single family
home complex.” DX 35 at 6.

        Unsatisfied with the Leck appraisal, Mr. Hartman rejected the Forest Service’s $4 million
purchase offer in 2014 and requested a second appraisal of Cave Rock Summit. Tr. 425:15-24,
498:23 to 500:16, 515:4-10, 519:20-22 (Hartman); Tr. 671:1-6 (Morefield); see also DX 37
(email from Mr. Hartman to Ms. Brower expressing dissatisfaction with the Leck appraisal) and
PX 59 (Ms. Brower’s email in response to DX 37). The Forest Service agreed to a second
appraisal, and the parties retained an appraiser who had worked with the Forest Service before,
Lance Doré. Tr. 515:4-24 (Hartman); Joint Stip. ¶ 5; see DX 48 (Forest Service request for
appraisal services form). Mr. Hartman testified that his agreement to have Mr. Doré conduct the
second appraisal was based in part on a sample appraisal performed by Mr. Doré that the Forest
Service had given him. Tr. 591:25 to 592:5, 592:18-20 (Hartman); see also PX 3 (Doré appraisal
of Incline Lake property). Of note to Mr. Hartman was that the sample Doré appraisal contained
non-local comparable property sales, which Mr. Hartman thought would support the idea that
non-local sales could be used to assess Cave Rock Summit’s value. Tr. 595:9-13 (Hartman).

        Also in 2014, Hahnenkamm engaged the services of a real estate company to attempt to
privately list and sell Cave Rock Summit for $45 million. Tr. 547:7 to 550:9 (Hartman); see also
DX 76 and DX 77 (emails between Messrs. Hartman and Muhr and the real estate company).
Mr. Muhr testified that Hahnenkamm received no legitimate inquiries into purchasing Cave
Rock Summit via the private listing. Tr. 82:23-25 (Muhr). Mr. Hartman eventually asked the
real estate company to remove the $45 million asking price from the private listing. Tr. 551:9-
21, 552:7-20 (Hartman).

        Prior to the beginning of the Doré appraisal in late-2014, Mr. Hartman sent Mr. Doré
property sales that he thought relevant to the appraisal of the parcel, such as “comparables in
Santa Barbara, Silicon Valley and the Hamptons.” Tr. 510:11-17 (Hartman). He also provided
to Mr. Doré price point maps containing sales of properties on both the California and Nevada
sides of Lake Tahoe. Tr. 523:2-6, 524:10-15, 525:20 to 526:12 (Hartman). Based on his
layman’s understanding of real estate, Mr. Hartman used this sales data to propose a valuation of
Cave Rock Summit of over $130 million. Tr. 485:10 to 486:25 (Hartman). Besides these initial
communications, Mr. Hartman was strictly limited in his contacts with Mr. Doré once the
appraisal began, at which time the Forest Service served as an intermediary. Tr. 514:11 to 515:3
(Hartman); see also JX 6 (Forest Service protocol making the Forest Service review appraiser
“sole point of contact,” i.e., Ms. McAuliffe). On the other hand, the Forest Service review

       3
         Ms. Morefield suggested in these emails that she and her colleagues “delete (and purge)
[these] emails.” PX 51 at 1; see also PX 113 at 1 (email chain regarding Cave Rock Summit in
which Ms. Morefield urges recipient to “delete this email”).


                                                8
appraiser, Ms. McAuliffe, had significant, ongoing communications with Mr. Doré during the
appraisal process, such as providing comparable sales data to use during the appraisal, Tr. 749:8-
14, 811:23 to 812:1 (McAuliffe), making comments on Mr. Doré’s draft appraisal, Tr. 751:2 to
755:9 (McAuliffe), and suggesting changes and deductions to Mr. Doré’s draft appraisal that
resulted in a lower final value of Cave Rock summit, Tr. 807:23 to 808:4 (McAuliffe). 4 This
back-and-forth between the Forest Service and Mr. Doré resulted in four of the seven
comparable property sales cited in the Doré appraisal coming from the Forest Service. See JX 13
(Doré appraisal citing data source for comparables 1, 2, 3, and 4 as “Forest Service”).

         The Doré appraisal, reviewed and approved by Ms. McAuliffe, valued the parcel at $5.03
million as of April 2014, and relied only on property sales within the Lake Tahoe area.
Tr. 426:12-14, 533:25 to 534:3, 536:5-12, 542:3-4 (Hartman); Tr. 672:4-10, 681:4-8 (Morefield);
Tr. 739:22-25, 740:13-17, 775:12-22 (McAuliffe); Joint Stip. ¶ 6; see also JX 13 (Doré appraisal
report). Mr. Doré’s appraisal determined that the parcel’s highest and best use would be “[r]ural
residential or recreational land uses.” JX 13 at 6. Mr. Hartman was initially surprised by the
Doré appraisal, having considered Cave Rock Summit “a diamond in the rough” that should have
been worth tens of millions of dollars. Tr. 426:3-11, 427:19-24 (Hartman). Mr. Muhr also
initially considered the Doré appraisal value to be too low. Tr. 51:9-17 (Muhr).

        The Forest Service made a new offer to purchase Cave Rock Summit in January 2015 for
the Doré appraisal price of $5.03 million, which Hahnenkamm rejected. Tr. 559:23 to 560:8
(Hartman); Tr. 675:7-10, 694:22-25 (Morefield); Joint Stip. ¶ 7; see also DX 92 (Forest Service
offer based on Doré appraisal). In February and April 2015, Mr. Hartman met with Ms. Brower
to discuss how to format and submit questions to the Service concerning the validity of the Doré
appraisal. Tr. 429:14 to 430:10 (Hartman). Mr. Hartman began sending questions and concerns
to the Forest Service regarding the Doré appraisal in April 2015, which he compiled and
supplemented in a document that he provided to the agency in May 2015. Tr. 566:21 to 567:7,
577:6 to 578:11 (Hartman); see also DX 118, DX 121, and DX 159 (documents setting out Mr.
Hartman’s issues with the Doré appraisal). Mr. Hartman raised concerns that the Doré appraisal
mischaracterized Cave Rock Summit’s highest and best use, that it used a comparable involving
a forced sale due to bankruptcy, that it used a government sale comparable, that it failed to
account for deed restrictions on a comparable, that it failed to consider the value of land permits,
and that it failed to make required adjustments on a comparable. See DX 118 at 148-90. Mr.



       4
          Ms. McAuliffe testified that she communicated with Mr. Doré at a pre-appraisal
meeting and a mid-appraisal meeting, both of which Mr. Hartman attended. Tr. 746:7 to 747:13
(McAuliffe). She testified that it was Forest Service practice for her to exchange questions and
comments on an appraiser’s draft appraisal before a final appraisal was submitted and approved,
even if it was not part of that practice to suggest a value for the appraised property. Tr. 751:2 to
755:9; see also Tr. 756:24-25 (“I should never, ever put my opinion into that appraisal,
especially the value.”). In one instance, while reviewing the Doré appraisal, Ms. McAuliffe
commented that Mr. Doré had not deducted the cost of building a road to access Cave Rock
Summit, a suggestion which, once implemented, reduced Mr. Doré’s appraisal of Cave Rock
Summit by approximately $1 million. Tr. 807:23 to 808:4. Ms. Brower’s testimony
characterized this kind of suggestion as “correcting a mistake.” Tr. 877:21-25 (Brower).


                                                 9
Hartman’s summary proposed that Cave Rock Summit’s true appraisal should have been
$74,808,094. Tr. 578:12 to 579:15 (Hartman). 5

       Land purchases made by the Forest Service require an appraisal, which must comply with
the Uniform Appraisal Standards for Federal Land Acquisitions (“the Yellow Book”). Tr. 665:5-
18 (Morefield); Tr. 736:1-11 (McAuliffe). Ms. Morefield described the Yellow Book as “the
Bible for federal appraisals and what you can and cannot do.” Tr. 664:4-10 (Morefield).
Verifying compliance is a Forest Service responsibility and a prerequisite to proceeding with a
land purchase. Tr. 665:19 to 666:2 (Morefield). Moreover, the option contract that
Hahnenkamm eventually signed to sell Cave Rock Summit to the Forest Service provided that
the property sale would be supported by a Yellow Book-compliant appraisal. Tr. 678:20-25
(Morefield); Joint Stip. ¶ 8; see also DX 92 at 5. In May 2015, Ms. McAuliffe and Ms. Brower
separately responded to Mr. Hartman’s questions and explained, line by line, the Forest Service’s
reasons for accepting the Doré appraisal as Yellow Book compliant. Tr. 430:11 to 431:21
(Hartman); see also JX 15 (Ms. McAuliffe’s initial correlated appraisal review report), JX 16
(Ms. McAuliffe’s response to Mr. Hartman’s questions), and JX 17 (Ms. Brower’s response to
Mr. Hartman’s questions).

        After consulting together, Messrs. Hartman and Muhr decided that—based on the
thoroughness of the Forest Service’s response letters and the agency’s representations that the
Cave Rock Summit appraisal was compliant with federal regulations—Hahnenkamm would sell
Cave Rock Summit to the Forest Service at the Doré appraisal price of $5.03 million. Tr. 431:22
to 432:12 (Hartman); Tr. 51:18 to 52:14, 54:19 to 55:12, 56:7-10 (Muhr). To that end, Messrs.
Hartman and Muhr signed an option contract in June 2015 granting the Forest Service the right
to purchase Cave Rock Summit for $5.03 million. Tr. 432:13 to 433:14 (Hartman); Tr. 89:2-9
(Muhr); Joint Stip. ¶ 10; see also JX 19 (option contract). As explained above, the option
contract provided that “[t]he purchase price [for Cave Rock Summit] shall be supported by an
appraisal prepared in conformity with the Uniform Appraisal Standards for Federal Land
Acquisitions.” JX 19 at 2 (Option Contract § II(D)). It also specified that “[a]ll
representat[ions], warranties, obligations, and rights set forth herein shall survive the closing and
not merge with the deed.” JX 19 at 7 (Option Contract § XVI(B)); cf. JX 19 at 7 (Option
Contract § XVI(C)) (“All terms and conditions with respect to this offer are expressly contained
herein and the Vendor agrees that no representative or agent of the United States has made any
representations or promise with respect to this offer not expressly contained here.”). The Service
exercised the option in July 2015 with the conveyance of Cave Rock Summit closing in
December 2015. Tr. 586:22 to 587:6 (Hartman); Joint Stip. ¶¶ 11, 12; see also JX 20
(conveyance of Cave Rock Summit from Hahnenkamm to the Forest Service). The Forest
Service thereafter incorporated Cave Rock Summit into the surrounding national forest land.
Joint Stip. ¶ 13. Mr. Muhr testified that Hahnenkamm made a small profit from the sale after all
the expenses were added up. Tr. 101:20-23 (Muhr).




       5
         Hahnenkamm would later contend, via an expert report and trial testimony, that the
market value for Cave Rock Summit was over $98 million with a highest and best use as a
“[t]rophy [r]esidential [e]state.” PX 165 at 7, 54 (Kilpatrick expert report).


                                                 10
         In early-2016, Mr. Hartman “saw in the paper a property that was similar to [Cave Rock
Summit and that] sold for a price much greater than [Cave Rock Summit],” which caused him to
doubt the agency’s representations that the Doré appraisal had been Yellow Book compliant. Tr.
433:15 to 434:2 (Hartman); see also Tr. 51:18 to 52:5 (Muhr). Mr. Hartman therefore contacted
legal counsel. Tr. 434:3-5 (Hartman). Hahnenkamm filed the complaint in this matter in June
2017. See Pl.’s Compl., ECF No. 1. Discovery closed in 2019 and, after delays due to the covid-
19 pandemic, see Order of April 22, 2020, ECF No. 60, a trial was held in person from July 19 to
July 26, 2021. Neither Messrs. Leck nor Doré testified at trial. Though Mr. Doré was listed as a
witness to be called by the Forest Service, the government decided shortly before trial not to call
him as a witness. Compare ECF No. 75 at 2 (defendant’s initial witness list), with ECF No. 88
(defendant’s revised witness list). The Doré appraisal was admitted at trial for limited purposes,
i.e., as context for Ms. McAuliffe’s testimony and for the testimony of Mr. Hartman and others.
Tr. 542:18 to 543:15.

                                           ANALYSIS

        Hahnenkamm argues that it was entitled to receive fair market value supported by an
independent, Yellow Book-compliant appraisal as required by the option contract between
Hahnenkamm and the Forest Service, the Santini-Burton Act, and the Southern Nevada Land
Act. See Pl.’s Pre-trial Br. at 24, ECF No. 71. Hahnenkamm asserts that the Doré appraisal did
not meet the statutory or Yellow Book requirements and did not determine fair market value;
therefore, it contends that the Forest Service breached the option contract, that Hahnenkamm was
paid less than fair market value, and that the Forest Service must pay Hahnenkamm the
difference. Id. “To recover for breach of contract, a party must allege and establish: (1) a valid
contract between the parties, (2) an obligation or duty arising out of the contract, (3) a breach of
that duty, and (4) damages caused by the breach.” San Carlos Irrigation and Drainage Dist. v.
United States, 877 F.2d 957, 959 (Fed. Cir. 1989). Neither party disputes the validity of the
option contract; therefore, the court will consider whether the government had and breached a
contractual duty to pay fair market value supported by an independent, Yellow Book-compliant
appraisal.

                                       A. Obligation or Duty

        The option contract provided that “[t]he purchase price [for Cave Rock Summit] shall be
supported by an appraisal prepared in conformity with the [Yellow Book].” JX 19 at 2 (Option
Contract § II(D)). “[W]here a contract implements or fulfills a statutory requirement, the
interpretation of the contract will be guided by the underlying statute.” Dalles Irrigation Dist. v.
United States, 82 Fed. Cl. 346, 355 (2008) (citing Dalles Irrigation Dist. v. United States, 71
Fed. Cl. 344, 354 n.11 (2006) (“Because this is a situation where the contract was entered to
satisfy a statutory requirement, the interpretation of the contract must be guided by an
examination of the underlying statute.” (internal citation omitted))); see also Roedler v. Dep’t of
Energy, 255 F.3d 1347, 1352 (Fed. Cir. 2001) (“For determination of contractual and beneficial
intent when, as here, the contract implements a statutory enactment, it is appropriate to inquire
into the governing statute and its purpose.”). Accordingly, in interpreting the Cave Rock
Summit option contract, the court must look to the Santini-Burton Act and the Southern Nevada
Land Act.



                                                 11
        The Santini-Burton Act authorizes the Secretary of Agriculture to acquire improved or
unimproved land on the Nevada-side of the Lake Tahoe Basin. It further provides that “the basis
for the Forest Service purchase of either category of land must reflect fair market value based
upon an independent appraisal.” Hahnenkamm I, 135 Fed. Cl. at 584 (citing Pub. L. No. 96-586,
94 Stat. 3381, § 3(e) (“The fair market value of any land or interest in land to be acquired by the
Secretary of Agriculture under this section shall be determined by an independent appraisal
made, where practicable, on the basis of comparable sales at the time of such acquisition.”)).
“The Southern Nevada Land Act authorizes the Secretaries of the Interior and Agriculture to
acquire ‘environmentally sensitive land and interests in environmentally sensitive land,’ but
further provides that ‘lands may not be acquired under this section without the consent of the
owner thereof.’” Id. at 585 (brackets omitted) (quoting Pub. L. No. 105-263, 112 Stat. 2343,
§ 5(a)(2)). In that respect, “the Act provides that ‘the fair market value of land or an interest in
land to be acquired by the [Secretaries of the Interior and Agriculture] under this section shall be
determined pursuant to section 206 of the Federal Land Policy and Management Act of 1976 and
shall be consistent with other applicable requirements and standards.’” Id. (brackets omitted)
(quoting Pub. L. No. 105-263, 112 Stat. 2343, § 5(c)). In turn, “[t]he Federal Land Policy Act
expressly contemplates regulations ‘reflecting nationally recognized appraisal standards,
including, to the extent appropriate, the [Yellow Book].’” Id. (brackets omitted) (quoting 43
U.S.C. § 1716(f)(2)).

        The government questions whether Hahnenkamm is entitled to fair market value for Cave
Rock Summit, citing jurisdictional and other reasons. Defendant initially focuses its arguments
on whether the Santini-Burton Act or the Southern Nevada Land Act provide a basis for this
court’s jurisdiction. See Def.’s Br. at 20 (“[N]othing in either law remotely suggests that a seller
will have a money-mandating statutory cause of action.”). These arguments are nearly identical
to those made in connection with defendant’s motion to dismiss, which the court rejected. See
Hahnenkamm I, 135 Fed. Cl. at 584 (rejecting the government’s jurisdictional arguments that the
Forest Service would not be required “to pay the seller fair market value” and that “[t]he
requirement to determine fair market value is not sufficient to demonstrate that Hahnenkamm (or
any other plaintiff) is entitled to receive fair market value”). Alternatively, the government
asserts that Hahnenkamm has waived its contractual and statutory right to receive fair market
value by signing the option contract, Def.’s Br. at 22-24, which is the same line of argument
defendant raised during its motion for summary judgment, see Hahnenkamm II, 147 Fed. Cl. at
388-90. 6 Ultimately, defendant asks the court to look at the present dispute as one of
administrative law with deference owed to the agency’s decision-maker in approving the Doré
appraisal. Id. at 20-21 (characterizing Hahnenkamm’s case as a “challenge . . . to the
[g]overnment’s decision to accept the Leck and Doré appraisals as conforming to Federal
standards” and arguing that that decision is “a matter of agency discretion”).

       Read in the context of the Santini-Burton Act and the Southern Nevada Land Act, the
option contract’s appraisal provision obligated the Forest Service to determine the fair market
value of Cave Rock Summit via an independent, Yellow Book-compliant appraisal, and in turn,

       6
         Notably, under the Option Contract, the parties’ “representat[ions], warranties,
obligations, and rights” survived the closing and did “not merge with the deed.” Option
Contract, JX 19 at § XVI(13).


                                                12
to pay fair market value for the parcel. The option contract provides for a Yellow Book-
compliant appraisal, and the statutes— in furtherance of which the contract was entered—
explicitly require the government to pay “fair market value.” See, e.g., Pub. L. No. 96-586, 94
Stat. 3381, § 3(e), and Pub. L. No. 105-263, 112 Stat. 2343, § 5(c).

        Furthermore, the court treats the government’s jurisdictional and waiver arguments as a
motion for reconsideration because defendant raised these arguments during its motions to
dismiss and for summary judgment. See, e.g., Hahnenkamm I, 135 Fed. Cl. at 583-86, and
Hahnenkamm II, 147 Fed. Cl. at 388-90. The court has power “at any time prior to entry of its
final judgment . . . to reconsider any portion of its decision and reopen any part of the case.”
Marconi Wireless Tele. Co. v. United States, 320 U.S. 1, 47-48 (1943); see also Rule 54(b) of the
Rules of the Court of Federal Claims. Nevertheless, a motion for reconsideration “is not an
opportunity for an unhappy litigant to have an ‘additional chance to sway the court.’” 1100 West
Ewing Assoc., LLC v. United States, 139 Fed. Cl. 24, 25 (2018) (quoting Martin v. United States,
101 Fed. Cl. 664, 671 (2011) (additional citation omitted)). The moving party “may not merely
reassert arguments that ‘were previously made and carefully considered by the court.’” Haggart
v. United States, 133 Fed. Cl. 568, 573 (2017) (quoting Whispell Foreign Cars, Inc. v. United
States, 106 Fed. Cl. 777, 782 (2012) (additional citations omitted)). The court declines to
reconsider the issues of jurisdiction and waiver because the government has already raised these
arguments, and the court considered them when it denied defendant’s motions to dismiss and for
summary judgment. 7

                                              B. Breach

        “A breach of contract is simply the non-performance of a contractual duty,” Kasarsky v.
Merit Sys. Prot. Bd., 296 F.3d 1331, 1336 (Fed. Cir. 2002) (citing Franconia Assocs. v. United
States, 536 U.S. 129 (2002)), i.e., the “[f]ailure to perform a contractual duty when it is due,”
Winstar Corp. v. United States, 64 F.3d 1531, 1545 (Fed. Cir. 1995) (citing Restatement
(Second) of Contracts § 235(2) (1981)). In this instance, having established the Forest Service’s
duty under the option contract, the court considers the evidence adduced at trial to determine
whether the Forest Service failed to pay fair market value for Cave Rock Summit or to support
its purchase price with an independent, Yellow Book-compliant appraisal. Hahnenkamm raises a
myriad of arguments for how the government failed to perform its obligation, the most important
of which concern the validity of the comparables that Mr. Doré used in appraising the parcel and
the independence of his appraisal report.

       1. Comparable sales data.

         Per the option contract and underlying statutes, the court looks to the Yellow Book’s
instructions to determine whether Mr. Doré correctly selected, verified, and adjusted comparable
sales data in appraising Cave Rock Summit. “When the comparability, thus admissibility, of a
sale is disputed in the course of a valuation trial, it is a well-recognized principle of law that the

       7
         For the same reasons, the court will not reconsider the government’s estoppel arguments
raised and considered in ruling on its summary judgment motion. Hahnenkamm II, 147 Fed. Cl.
at 388 n.7.


                                                  13
determination of admissibility rests within the sound discretion of the presiding judge, whose
ruling is subject to review only for abuse of discretion.” Yellow Book § B-4 at 40 (5th ed. 2000)
(citing, e.g., United States v. 819.98 Acres of Land, 78 F.3d 1468, 1471 (10th Cir. 1996); United
States v. 1,129.75 Acres of Land, 473 F.2d 996, 998 (8th Cir. 1973); United States v. 100 Acres
of Land, 468 F.2d 1261, 1265 (9th Cir. 1972), cert. denied, 414 U.S. 822 (1973); United States v.
Certain Land in Fort Worth, Texas, 414 F.2d 1029, 1031 (5th Cir. 1969); United States v. 60.14
Acres of Land, 362 F.2d 660, 668-669 (3rd Cir. 1966); and Bailey v. United States, 325 F.2d 571,
572 (1st Cir. 1963)).

        “In selecting the comparable sales to be used in valuing a given property, it is
fundamental that all sales have the same economic highest and best use as the property under
appraisal and that the greatest weight be given to the properties most comparable to the property
under appraisement.” Yellow Book § A-17 at 20. “[T]he highest and best use of property . . .
must be analyzed in terms of its physical possibility, legal permissibility, financial feasibility,
and its degree of profitability. That use which meets the first three tests and is the most
profitable use (i.e., results in the highest value) is the property’s highest and best use.” Id. § B-3
at 36. Stated otherwise, “[a] proposed highest and best use requires a showing of reasonable
probability that the land is both physically adaptable for such use and that there is a need or
demand for such use in the reasonably near future; physical adaptability alone is insufficient.”
Yellow Book § B-3 at 34-35 (citing Olson v. United States, 292 U.S. 246, 257 (1934) (additional
citations omitted)). Relatedly, “market value cannot be predicated upon potential uses that are
speculative and conjectural.” Id. § B-3 at 34 (citing Olson, 292 U.S. at 256).

        “Items of comparison shall include property rights conveyed, financing terms, conditions
of sale, market conditions, location, and physical characteristics. The appraiser shall provide
adequate information concerning each comparable sale used and the comparative analysis to
enable the reader of the report to follow the appraiser’s logic.” Yellow Book § A-15 at 19.
Moreover, “[m]arket value is to be estimated at the time of valuation considering the property in
its condition and situation at that time,” which applies to zoning restrictions as well as permits
and entitlements. Id. § B-23 at 66. “Documentation of each comparable sale shall include the
name of the buyer and seller, date of sale, legal description, type of sale instrument, document
recording information, price, terms of sale, location, zoning, present use, highest and best use,
and a brief physical description of the property.” Id. § A-17 at 22.

         “Arms[-]length transactions in lands in the vicinity of and comparable to the land under
appraisement, reasonably near the time of acquisition, are the best evidence of market value, but
not to the extent of exclusion of other relevant evidence of value.” Yellow Book § B-4 at 37
(footnotes omitted) (citing El Paso Nat. Gas Co. v. Federal Energy Regul. Comm’n, 96 F.3d
1460, 1464 (D.C. Cir. 1996) (additional citations omitted)). Accordingly, the Yellow Book is
skeptical of property sales to the government due to the government’s condemnation power, even
if that power is not used in a given sale. See id. § B-18 at 60 and id. n.279 (citing cases); see
also id. § D-9 at 88-93 (outlining extraordinary verification that an appraiser must undertake
when using a property sale involving the government in order to verify that it accurately
represents market value).




                                                  14
        “In developing a final value estimate by the sales comparison approach, the appraiser
shall explain the comparative weight given to each comparable sale, no matter whether
quantitative or qualitative adjustments, or a combination thereof, are used. A comparative
adjustment chart, or graph, is recommended and may assist the appraiser in explaining his or her
analysis in this regard.” Yellow Book § A-17 at 21. “When appraisers must resort to qualitative
adjustments, they must recognize that this form of comparative analysis will often require more
extensive discussion of the appraiser’s reasoning.” Id.

          Most of Hahnenkamm’s challenges to Mr. Doré’s comparables can be organized into two
groups. The first group consists of comparables 1, 2, and 3, which plaintiff argues were
inappropriate because they did not have comparable entitlements and because they involved
governmental or forced sales without the required extraordinary verification. Pl.’s Br. at 10-11,
15-17. Furthermore, Hahnenkamm contends that comparables 1 and 2 were in less desirable
locations, comparable 1 was not a fee simple transaction, and comparable 2 was non-contiguous
(i.e., it consisted of unconnected parcels sold together). Id. at 15-17. The second group consists
of comparables 4, 5, 6, and 7, which plaintiff contends were too small to properly compare with
Cave Rock Summit. Id. at 18. Finally, Hahnenkamm raises several global criticisms of Mr.
Doré’s comparables, i.e., that Mr. Doré mischaracterized Cave Rock Summit’s highest and best
use, that the range of values of comparables was too great to have been correct, that the sales
data lacked basic verification, and that Mr. Doré’s quantitative and qualitative adjustments were
insufficiently documented. Id. at 8-15.

        The government counters that Hahnenkamm’s expert witnesses and reports failed to
demonstrate how any of these purported issues would have had an impact on the validity of Mr.
Doré’s report. Def.’s Br. at 37-38, 41-42. As to comparables 1, 2, and 3, it argues that
government and forced sales are not per se inappropriate in the sales comparison approach that
Mr. Doré used, id. at 42, and that the report’s brief representation that he performed an
extraordinary verification was sufficient to prove that he truly did so, id. at 37. As to
comparables 4, 5, 6, and 7, defendant argues that the small size of these parcels would not impact
their development potential, making them acceptable comparables. Id. at 42. The government
responds to Hahnenkamm’s other, general criticisms by arguing that Mr. Doré’s highest and best
use analysis was sound, that plaintiff’s expert did not actually opine on whether Mr. Doré’s
quantitative and qualitative adjustments were insufficiently documented, and that Dr.
Kilpatrick’s expert testimony on comparables is unreliable. Id. at 34, 38-41.

                                  (a.) Comparables 1, 2, and 3.

        The court finds that comparables 1, 2, and 3 lacked the same permits and entitlements
that were in place for Cave Rock Summit. For example, based on the TRPA “agency file
database,” Mr. Agan’s expert report demonstrates that comparable 1 lacked an IPES score, a
determination of allowable coverage, existing coverage verifications, and a permit for a single-
family residence. PX 158 at 23-26. Comparables 2 and 3 similarly lacked comparable
entitlements, e.g., the former lacked a base allowable coverage and the latter had a coverage
permit of 6,631 square feet compared to Cave Rock Summit’s 319,000 square feet. Id. at 26-28.
As Ms. Morefield testified, having permits and entitlements in place “translates to a difference in
value of millions . . . at Lake Tahoe.” Tr. 706:16-23 (Morefield). The cost in money and time to



                                                15
acquire these permits is demonstrated by Hahnenkamm’s witness, Mr. Agan, as well as the facts
of this case where Mr. Agan’s work to obtain permits and entitlements for Cave Rock Summit
took years. See Tr. 179:19 to 190:2, 191:11-13 (Agan). Adjustments made in the process of
comparing properties with mismatched entitlements “must account for the risks inherent in the
procurement of a rezoning or permitting, including the possibility that the regulatory agency may
deny such a request, or place conditions on it.” Yellow Book § D-9 at 93. The Yellow Book
also recognizes the time delays and costs of procuring permits in the comparison process. Id. 8

        Moreover, comparables 1, 2, and 3 involved either government sales or a forced sale, i.e.,
a bankruptcy sale. See JX 13 at 92-100. Though these sales are not prohibited from
consideration, they would require extraordinary verification to ensure that they reflected market
value and properly documented adjustments if necessary. See Yellow Book §§ B-4, B-18, and
D-9. 9 The Doré appraisal represents that “[e]xtraordinary verification was completed” for
comparables 1 and 3 with “extensive back-up documentation,” JX 13 at 64, with no mention of
comparable sale 2, but cf. JX 13 at 74 (discussing upward adjustment made to comparable sale 2
to account for nature of bankruptcy sale). Regardless of the validity of the appraisal report’s
representation that extraordinary verification was completed as to sales 1 and 3—and the court
notes that Mr. Doré’s appraisal was admitted for context and not for the truth of the matter
asserted—the Yellow Book requires “[c]omprehensive and documented verification.” Yellow
Book § D-9 at 88. A single reference to extraordinary verification without any explanation or
documentation demonstrates neither comprehensive nor documented verification.

        Finally, the location and physical characteristics of Cave Rock Summit are unique. The
parcel is isolated from surrounding developments by Forest Service land. The views and privacy
offered by its location are not replicated or matched by comparables 1, 2, and 3. Cave Rock
Summit is an approximately 40-acre, contiguous property, which provides development potential
on its base allowable coverage of 319,000 square feet that is impossible on smaller parcels (like

       8
         The discussion found in Yellow Book § D-9 at 93 addresses the scenario where the
comparable properties have entitlements in place that the target property does not, and it follows
logically from those warnings that the same diligence and caution would be required in
comparing and adjusting comparable properties lacking the same permits and entitlements as the
target property.
       9
         The government argues that forced sales, such as bankruptcy sales, would not fall
within the Yellow Book’s extraordinary verification requirement because they are not
necessarily sales to or from the government. See Def.’s Br. at 37. While Yellow Book § D-9
deals primarily with government sales, its scope is broadly “Comparable Sales Requiring
Extraordinary Verification and Treatment.” Yellow Book § D-9 at 88. Moreover, the Yellow
Book recites that any proposed comparable sale involving nonmarket conditions requires
extraordinary verification, see § D-9 at 89, which would require extraordinary verification of
bankruptcy sales, see § B-4 at 38 (“The phrase ‘forced sale’ is used in the law of condemnation
to describe a sale of property which is inadmissible as evidence of value because elements of
compulsion so affected the seller that the sale could not be said to be fairly representative of
market value at the time made.” (quoting Hickey v. United States, 208 F.2d 269, 275 (3d Cir.
1953), cert. denied, 347 U.S. 919 (1954))).


                                                16
comparable 3) and non-contiguous parcels (like comparable 2). It is difficult to imagine how
such parcels could be capable of the same highest and best use as Cave Rock Summit with its
views, elevation, isolation, size, and privacy.

        Although the differences in entitlements, size, and contiguity, as well as the lack of
extraordinary verification, are grounds for concern, the Yellow Book recognizes that not all
appraisals will benefit from abundant, near-identical, or question-free comparables. See Yellow
Book § B-4 at 37. It is for that reason that appraisers must make quantitative and qualitative
adjustments to ensure that using imperfect comparables, such as mismatched zoning or
entitlements, does not result in a distorted estimate of fair market value. See id. § D-9 at 93 (“[I]t
is essential that the appraiser adjust the sales to reflect the differences in the regulatory
environments of both the sales at the time of closing and the property under appraisal as of the
effective date of the appraisal.”); see also id. § B-23 at 66 (discussing the relevance of zoning or
permitting considerations). In the case of the Doré appraisal, no adjustments were made to
comparables 1, 2, and 3 to account for the mismatched permits and entitlements. See JX 13 at
80-81. And while Mr. Doré applied a 10% upward adjustment to comparable 2 to account for
being a bankruptcy sale, no adjustments were made to comparables 1 and 3 for being
government sales. See id. at 74, 80-81. Moreover, the court has no way of determining whether
comparables 1 and 3 sold under market conditions, thus obviating the need for adjustments,
because the Doré appraisal does not contain any documentation of extraordinary verification to
ascertain that information.

        The court concludes that comparables 1, 2, and 3 were not Yellow Book-compliant and
did not provide an accurate picture of fair market value because (1) they did not have comparable
entitlements, location, and physical adapatbility, (2) they lacked the necessary extraordinary
verification for government and forced sales, and (3) they were not adequately adjusted to
account for these factors.

                                  (b.) Comparables 4, 5, 6, and 7.

    Comparables 4, 5, 6, and 7 were 6.19 acres, 3.18 acres, 2.83 acres, and 0.48 acres,
respectively. See JX 13 at 68. The Yellow Book does not contain explicit instructions on how
close a comparable property’s size should be to the subject property. The court determines,
however, that parcels of approximately a one-half to 6 acres could not readily serve the same
highest and best use as a nearly 40-acre parcel. Physical adaptability is not the only
consideration when determining highest and best use and therefore comparability. See, e.g.,
Yellow Book §§ A-17 and B-3. It is, however, a necessary component of highest and best use;
therefore, a comparable property must have potential for the same physical adaptation as the
subject property. That each of these other four comparable properties boasts less square footage
coverage total—from 269,636 square feet to 20,909 square feet, see JX 13 at 101-10—than Cave
Rock Summit’s base allowable coverage of 319,000 square feet is telling. Though these smaller
parcels are capable of development, their size precludes them from the same scale of
development befitting Cave Rock Summit and thus prevents them from matching Cave Rock
Summit’s highest and best use. The court thus concludes that comparables 4, 5, 6, and 7 were
not Yellow Book-compliant because they were too small to have held the same highest and best
use as Cave Rock Summit.



                                                 17
                                     (c.) Highest and best use.

         Hahnenkamm has two principal arguments regarding highest and best use as it relates to
the Doré appraisal comparables in general. First, plaintiff contends that Mr. Doré used the
wrong definition of highest and best use, i.e., rather than using the Yellow Book definition of
“the most profitable use for which the property is adaptable or needed in the reasonably near
future,” Mr. Doré used the definition of “maximally productive.” Pl.’s Br. at 8. Second, it
asserts that Cave Rock Summit’s highest and best use is not merely rural residential and
recreational; instead, it is “high-end residential” or “trophy property.” Id. at 13-14, 28. Because
of this, it contends that all the Doré comparables are inappropriate.

         Though Hahnenkamm correctly cites one definition of highest and best use provided in
the Yellow Book and used in the Doré appraisal, its argument isolates this definition from the
complete discussion of highest and best use in the Yellow Book and the discussion of the subject
in Mr. Doré’s appraisal. The Doré appraisal contains the Yellow Book definition of highest and
best use verbatim in its introduction. See JX 13 at 8. Furthermore, the Yellow Book definition
of highest and best use is a summary of various principles contained in the standard’s treatment
of highest and best use. Of equal importance to that portion of the discussion that Hahnenkamm
cites is the explanation that highest and best use is that which is physically possible, legally
permissible, financially feasible, and the most profitable. See Yellow Book § B-3 at 36. Mr.
Doré’s appraisal does indeed use the term “maximally productive,” but it does so in the context
of physical possibility, legal permissibility, and financial feasibility. See JX 13 at 51. The court
therefore concludes that the Doré appraisal was not deficient for its definition of highest and best
use because its definition matched the Yellow Book’s explanation of highest and best use.

        Furthermore, the evidence does not support Hahnenkamm’s argument that Mr. Doré
erred in determining highest and best use and that all his comparables are thereby inappropriate.
Highest and best use requires not only physical adaptability, but the property must also be
needed or demanded “in the reasonably near future.” Yellow Book § B-3 at 34-35. It is
indicative that Hahnenkamm privately listed Cave Rock Summit while it negotiated with the
Forest Service and, as Mr. Muhr testified, received no legitimate inquiries. See Tr. 82:23-25
(Muhr). The court cannot, based on the evidence, agree with Hahnenkamm that Cave Rock
Summit’s highest and best use was a “trophy property.” It might have been suited to “high-end
residential” use but that does not engender an extraordinary premium.

        The court therefore rejects plaintiff’s contention that Mr. Doré’s selection of comparables
is inappropriate in toto based on highest and best use.

        (d.) Value range of comparables, verification, and documentation of adjustments.

        Hahnenkamm’s remaining issues with Mr. Doré’s comparables are of varied usefulness
and worth in this setting. A large value range in comparables is cause for caution, but the Doré
appraisal contains sufficient documentation of the basic verification performed on each property.
Unlike extraordinary verification, which requires comprehensive and documented analysis, the
Yellow Book does not require anything specific regarding verification of comparables with a
large range of values. Hahnenkamm also argues that Mr. Doré did not provide enough



                                                18
documentation to justify his adjustments. See Pl.’s Br. at 12-13. That argument has some merit
because the Doré appraisal entailed significant adjustments to all comparables.

       2. Independent appraisal.

        The option contract’s appraisal provision, read in light of the Santini-Burton Act,
required the Forest Service to support the purchase price of Cave Rock Summit with an
independent appraisal. See JX 19 and Pub. L. No. 96-586, 94 Stat. 3381, § 3(e). Neither the
option contract nor the Santini-Burton Act provides a definition of “independent appraisal.” The
court therefore begins with the Act’s “plain language” and seeks to “enforce it according to its
terms.” Hitkansut LLC v. United States, 111 Fed. Cl. 228, 234 (2013) (quoting In re England,
375 F.3d 1169, 1177 (D.C. Cir. 2004) (Roberts, J.), and Hartford Underwriters Ins. Co. v. Union
Planters Bank, N.A., 530 U.S. 1, 6 (2000)). The plain meaning of “independent” is “not subject
to control by others,” as in self-governed, Independent, Merriam-Webster’s Collegiate
Dictionary (10th ed. 1998), or “[n]ot subject to the control or influence of another” such as is
used in the phrase “independent investigation,” Independent, Black’s Law Dictionary (8th ed.
2004).

        According to Hahnenkamm, the Doré appraisal was not independent; instead, the Forest
Service review appraiser, Ms. McAuliffe, edited Doré’s report as it was being drafted and made
suggestions resulting in approximately $1 million being deducted from the appraised value. Pl.’s
Br. at 20-22. Furthermore, plaintiff asserts that Ms. McAuliffe provided comparable sales data
to Mr. Doré, resulting in four of the seven comparables used in his appraisal coming from the
Forest Service. Id. at 22-23. Moreover, Mr. Doré had conducted numerous appraisals for the
Forest Service over a 20-year period, which Hahnenkamm suggests undermined the independent
nature of his appraisal. Id. at 23. Finally, plaintiff highlights that the Doré appraisal’s $5.03
million valuation of Cave Rock Summit was within $10,000 of the Forest Service’s projected
budget for acquiring the parcel, $5.04 million, which was based on Ms. Morefield’s guess at the
property’s value. Id. at 23-25.

        The government counters that Hahnenkamm’s arguments fail to carry its burden to prove
that the Doré appraisal was not independent because (1) plaintiff failed to raise this issue in its
pre-trial brief, (2) it knew of Mr. Doré’s long-standing relationship with the Forest Service
before his retention, (3) Mr. Doré was free to reject Ms. McAuliffe’s comments and suggestions
on his draft appraisal, (4) providing sales data to the appraiser does not prevent the appraiser
from independently determining which sales to use as comparables, and (5) the fact that Mr.
Doré’s appraisal value was within $10,000 is just as likely attributable to Ms. Morefield’s
“decades of experience” in Forest Service acquisitions. Def.’s Br. at 43-45. Defendant also
attempts to shift the focus from Mr. Doré’s final estimate, $5.03 million, to his draft estimate,
$6.5 million, arguing that this draft value—made before Ms. McAuliffe’s review resulted in an
approximately $1 million deduction—is too far away from the Forest Service’s budget to be as
suspicious as plaintiff suggests it is. Id. at 45.

        Whatever weight each individual argument might hold on its own, the court finds the
correlation of so many question-raising circumstances is too much to ignore. Significantly, the
Forest Service review appraiser, Ms. McAuliffe, had significant and ongoing communications



                                                19
with Mr. Doré while Mr. Doré prepared his appraisal, provided comparable sales data, and was
permitted not only to see Mr. Doré’s draft appraisal before it was finished but also to make
comments and suggestions that resulted in substantive changes to the report’s conclusion of fair
market value. That all of these events lead to an estimated appraisal value that was almost
identical to what Forest Service personnel budgeted to acquire Cave Rock Summit supports the
inference that Mr. Doré’s appraisal, if not controlled, was influenced by the Forest Service’s
involvement. The government’s brief raises several plausible explanations for these occurrences,
yet it produced no evidence at trial to undermine the inference that the Forest Service influenced
the outcome of Mr. Doré’s report. This fact is highlighted by defendant’s decision to withdraw
Mr. Doré from its witness list and not call him to testify. While it is Hahnenkamm’s burden to
prove its case, the court cannot disregard evidence of breach of contract in favor of plausible but
unsupported alternatives. And while Mr. Doré’s draft estimate of value was higher than his final
estimate, that his analysis after Forest Service review led him to a lower value would appear to
strengthen the inference that Ms. McAuliffe’s communications and suggestions during the
drafting of the report indeed influenced it.

        The court concludes, therefore, that the Forest Service breached its contractual duty to
support its purchase price for Cave Rock Summit with an independent appraisal because, based
on the circumstances, Forest Service personnel influenced the outcome of the report to arrive to a
value almost equal to a pre-determined acquisition budget.

                                           C. Damages

        “The remedy for breach of contract is damages sufficient to place the injured party in as
good a position as it would have been had the breaching party fully performed.” Indiana
Michigan Power Co. v. United States, 422 F.3d 1369, 1373 (Fed. Cir. 2005) (citing San Carlos
Irrigation & Drainage Dist. v. United States, 111 F.3d 1557, 1562 (Fed. Cir. 1997)).
Hahnenkamm’s burden therefore is to prove—by a preponderance of the evidence, see American
Fed. Bank, FSB v. United States, 72 Fed. Cl. 586, 597 (2006), aff’d 295 Fed. Appx. 368 (Fed.
Cir. 2008)—the difference between the purchase price for Cave Rock Summit, $5.03 million,
and what fair market value for the parcel was as of April 2014. To do so, it must show that “(1)
the damages were reasonably foreseeable by the breaching party at the time of contracting; (2)
the breach is a substantial causal factor in the damages; and (3) the damages are shown with
reasonable certainty.” Indiana Michigan Power, 422 F.3d at 1373.

        Cave Rock Summit was a bare, approximately 40-acre parcel with full TRPA permits and
entitlements in place, and an allowable coverage of 319,000 square feet of developable land.
Hahnenkamm’s fair market value estimate of $98 million treats the parcel as if it were fully
developed and improved, while the government’s arguments ignore the developmental potential
of a large, private, fully permitted and entitled property. The Doré report was not admitted for
the truth of the matter asserted, but it reflects credible evidence adduced at trial of comparable




                                                20
sales that, if properly adjusted, provide the fair market value for Cave Rock Summit with
reasonable certainty. 10

        The Doré appraisal discusses factors warranting adjustment in sufficient detail to guide
the court’s analysis. Adjustments were made for market conditions on comparables 1, 2, and 3
(10%, 30%, and 15% respectively) and for a bankruptcy sale on comparable 2 (10%). See JX 13
at 87. Important adjustments identified in the appraisal report but not actually applied include
government sales, developability (i.e., entitlements, coverage, and permits), land features (i.e.,
privacy and view), and location (i.e., the Nevada side of Lake Tahoe). In some instances, the
Doré report identifies a percentage, quantitative adjustment without applying it to comparables 1,
2, and 3. E.g., JX 13 at 78 (identifying 20% upward adjustment for properties located in
California because of the lower valuation accorded properties in that state compared to those
located in Nevada). In others, the appraisal explains the importance of such factors but stops
short of identifying a percentage, quantitative adjustment. E.g., JX 13 at 75-76 (discussing land
features and buyer profiles related to views and privacy). By comparing all these factors, the
court arrives at the following set of quantitative adjustments that should have been applied to
comparables 1, 2, and 3.

 Adjustment                        Percentage                         Justification
 Government or bankruptcy sale     10%                                The court applies the
                                                                      same 10% adjustment
                                                                      used for bankruptcy sales
                                                                      to government sales.
 Entitlements, coverage, and       30%                                The most important
 permits                                                              difference between the
                                                                      comparables and Cave
                                                                      Rock Summit is the
                                                                      comparables’ lack of
                                                                      entitlements, coverage,
                                                                      and permits.
 Privacy and view                  10%                                Cave Rock Summit’s
                                                                      most salient physical
                                                                      feature is its mountain-
                                                                      side view and privacy.




       10
          The government asserts, and the court concurs, that Dr. Kilpatrick’s expert report
cannot support Hahnenkamm’s position that Cave Rock Summit was worth $98 million. Dr.
Kilpatrick’s testimony at trial demonstrated a lack of knowledge about the requirements and
application of the Yellow Book, his report used inappropriate comparables from high density
areas, with luxury improvements, mismatched highest and best uses, and his report failed to
show adjustments for improvements, entitlements, and location of comparables. The credible
evidence of comparable sales and adjustments, therefore, is found in testimony about the
comparables cited in Mr. Doré’s report.


                                                21
 Location 11                        20%                                Mr. Doré’s report
                                                                       identifies this adjustment
                                                                       but fails to apply it to
                                                                       comparables 1 and 3.
 Market conditions                  10% for comparable 1               These adjustments are
                                                                       identified and applied in
                                    30% for comparable 2               Mr. Doré’s adjustment
                                                                       grid and will be repeated
                                    15% for comparable 3               in the court’s analysis.

      Applying these changes to comparables 1, 2, and 3 results in the following adjusted
comparable values.

 Comparable                Original sale price        Doré adjusted sale Corrected adjusted sale
                                                      price              price
 Comparable 1 – Quail      $7,170,000                 $7,887,000         $12,906,000
 Lake
 Comparable 2 –            $3,700,000                 $5,291,000          $6,660,000
 Edgewood Drive
 Comparable 3 –            $1,400,000                 $1,610,000          $2,590,000
 Sherman Way

        The Doré appraisal adjustment grid also contains qualitative comparisons, ranking
comparable 1 superior because of its over 200 acres, comparable 2 similar because of its 33
acres, and comparable 3 inferior because of its 15 acres. The court finds this assessment
reasonable and determines that the fair market value for Cave Rock Summit is between
comparables 1 and 2.

        Deducting for the cost of building an access road to the parcel, the correctly adjusted
comparable sales data supports a fair market value determination of $9 million with reasonable
certainty. Other relevant evidence at trial consists of Ms. Morefield’s testimony that the Forest
Service’s original budget to acquire Cave Rock Summit, $10.5 million, was the agency’s initial
estimate of the value of the parcel. See Tr. 702:7-25, 703:11-17 (Morefield); see also PX 156.

       11
           The Doré report indicates that a location adjustment of 20% should be applied to
California properties compared to the subject property in Nevada. JX 13 at 78; id. at 87
(adjustment grid calling location of comparables 1 and 3 “inferior” to subject property). Even
though the report identifies a quantitative adjustment for location, it does not actually apply it;
instead, it uses a qualitative inferior/superior adjustment for California/Nevada location. Id. at
87. The court applies this identified-but-unused upward quantitative adjustment to comparables
1 and 3 because they are located in California. While one portion of the Doré appraisal indicates
that comparable 2 is also located in California, id. at 68 (comparables table listing comparable
2’s town as South Lake Tahoe, a town on the California-side of Lake Tahoe), and id. at 69
(“Comparable Location Map” locating “Land Comp 2” on the California-side of Route 50 in the
town of South Lake Tahoe, CA), comparable 2 is actually located in Nevada, see PX 158 at 26.
The court therefore does not apply the California/Nevada location adjustment to comparable 2.


                                                 22
Though not an opinion of value, the fact that the Forest Service at first believed that Cave Rock
Summit could fetch $10.5 million supports the court’s readjustment analysis.

        Hahnenkamm has shown with reasonable certainty that had Mr. Doré correctly adjusted
his comparable sales data, the fair market value for Cave Rock Summit after deducting the cost
of building an access road would have been $9 million. Given the Service’s knowledge of the
option contract, the Santini-Burton Act, and the Southern Nevada Land Act, it was foreseeable to
the government that failure to perform its duty to ascertain and pay fair market value would
result in damages. Because plaintiff has already received $5.03 million, it is now entitled to
expectation damages of $3,970,000.

                                         CONCLUSION

        For the reasons stated above, the court concludes that Hahnenkamm is entitled to recover
$3,970,000 in damages from and against the government. The Clerk shall enter final judgment
in favor of Hahnenkamm for that amount.

       Costs are awarded to plaintiff.

       It is so ORDERED.

                                             s/ Charles F. Lettow
                                             Charles F. Lettow
                                             Senior Judge




                                                23